NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


AVONTA DINKENS,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D17-2957
                                            )
DEPARTMENT OF REVENUE and TINA              )
RENA TILLMAN,                               )
                                            )
              Appellees.                    )
                                            )

Opinion filed April 25, 2018.

Appeal from the Department of Revenue.

Avonta Dickens, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General,
Tampa, for Appellee Department of
Revenue.

No appearance for remaining Appellee.



PER CURIAM.

              We affirm the Department of Revenue's child support order without

comment and without prejudice to any right Mr. Dinkens may have to seek modification

of the support obligations in this administrative order, which were based on temporary

custody and time-sharing arrangements that may differ from final time-sharing
arrangements established by the final judgment of dissolution of marriage rendered

after the order on appeal.

             Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




                                         -2-